DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Nikhil Pradhan on 6/16/2022.

The application has been amended as follows: 
40. (Currently Amended) A deluge fire protection system for the protection of an attic space section defined by a ceiling base defining a span of no more than eighty feet and a roof deck sloped above the ceiling to form a ridge line centered above the ceiling base and a peak region of the attic space proximate the ridge line with two eave regions disposed about the ridge line, the attic space having a first end and a second end spaced apart from the first end along the ridge line to define a length of the attic section, the system comprising: 
draft curtain between the first and second end disposed perpendicular to the ridge line to define at least two baffled regions of the attic space, line proximate the peak region; 
and a plurality of open fluid distribution devices each coupled to one of the plurality of fluid control thermal detection devices to define no more than six sectional deluge sub-systems spaced apart in an alternating arrangement from the first end to the second end, each deluge sub-system including 
the one fluid control thermal detection device of the plurality of fluid control thermal detection devices no more than two feet from the ridge line, the one fluid control thermal detection device comprising a thermally responsive element and a valve coupled with the thermally responsive element, the valve to control a fluid flow with the plurality of open fluid distribution devices; and 
no more than three fluid distribution devices of the plurality of open fluid distribution devices pipe connected with the one fluid control thermal detection device with the no more than three fluid distribution devices being axially aligned and spaced apart from one another between the ridge line and one of the eave regions in a direction perpendicular to the ridge line, the axial alignment of the fluid distribution devices of adjacent deluge sub-systems being oppositely directed about the ridge line toward the one of the eave regions to define the alternating arrangement, the plurality of fluid distribution devices laterally spaced from the one fluid control thermal detection device by between four feet and twelve feet and from an intersection of the ceiling base and the roof deck by between seven feet and twelve feet such that no fluid distribution device of the plurality of fluid distribution devices is closer than seven feet from the intersection, the plurality of fluid distribution devices to output fluid having a density greater than or equal to 0.05 gallons per minute (GPM) per square foot (SQFT) and less than 0.1 GPM/SQFT.
41. (Currently Amended) The system of claim 40, wherein each of the at least two baffled regions has a baffled region length to define the number of the fluid control thermal detection devices protecting the baffled region, wherein the baffled region length ranges from one of (i) 0-4 ft. such that the number of the fluid control thermal detection devices is one; (ii) 4-12 ft. such that the number of the fluid control thermal detection devices is two; and (iii) 12-24 ft. such that the number of the fluid control thermal detection devices is three.

42. (Currently Amended) The system of claim 41, wherein the at least two baffled region includes a baffled region with one of the fluid control thermal detection devices spaced four feet from the draft curtain 
43. (Currently Amended) The system of claim 41, wherein the at least two baffled region includes a baffled region with at least two of the fluid control thermal detection devices spaced eight feet from one another.
44. (Currently Amended) The system of claim 40, wherein the span ranges from twenty to forty feet, each of the deluge sub-systems having only one of the fluid distribution devices laterally off-set from the fluid control thermal detection device at a distance ranging from four to ten feet (4-10 ft.).

45. (Currently Amended) The system of claim 44, wherein the span is twenty feet, each of the deluge sub- systems having only one of the fluid distribution devices laterally off-set from the fluid control thermal detection device, the distance ranging from four to six feet (4-6 ft.).

47. (Currently Amended) The system of claim 40, wherein the span ranges from forty to eighty feet (40-80 ft.), each of the deluge sub-systems having at least two of the fluid distribution devices laterally off-set from the fluid control thermal detection device with a first  of the at least two fluid distribution devices ranging at a distance from seven to twelve feet (7-12 ft.) from the fluid control thermal detection device and at least a second fluid distribution device of the at least two fluid distribution devices at a distance from seven to twelve feet (7-12 ft.) from an eave region of the two eave regions.

48. (Currently Amended) The system of claim 47, further including a third fluid distribution device of the plurality of fluid distribution devices between the first and second fluid distribution device.

49. (Currently Amended) The system of claim 40, wherein the plurality of fluid control thermal detection devices includes no more than six of the fluid control thermal detection devices aligned along the ridge formation proximate the peak region and the plurality of open fluid distribution devices consists of no more than eighteen of the open fluid distribution devices.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 65-78 directed to an invention non-elected with traverse in the reply filed on 5/1/2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The limitation “at least one draft curtain between the first and second end disposed perpendicular to the ridge line to define at least two baffled regions of the attic space [. . . .] a plurality of open fluid distribution devices each coupled to one of the plurality of fluid control thermal detection devices to define no more than six sectional deluge sub-systems spaced apart in an alternating arrangement from the first end to the second end, each deluge sub-system including one fluid control thermal detection device of the plurality of fluid control thermal detection devices no more than two feet from the ridge line the one fluid control thermal detection device comprising a thermally responsive element and a valve coupled with the thermally responsive element, the valve to control a fluid flow with the plurality of open fluid distribution devices; and 
no more than three fluid distribution devices of the plurality of open fluid distribution devices pipe connected with the one fluid control thermal detection device” is not anticipated or made obvious by the prior art. The current device includes two baffled regions created by the inclusion of a draft curtain, which delineates individual protection spaces. The spaces are fitted with deluge subsystems that include a valved fluid control device interfaced with a fluid control thermal detection device. ‘673 puts forth a device that includes thermal detection devices and subsystems, but fails to disclose the inclusion of a draft curtain. ‘247 discloses a device that includes a baffle. However, the baffle of ‘247 differs in structure from that contemplated by the specification or the draft curtain put forth in the current claims. ‘238   puts forth a device that includes a valved fluid control device as claimed, but fails to disclose the subsystem or draft curtain structured as claimed. The modification of known prior art to include a draft curtain integrated into the current device as claimed, would be a product of hindsight reasoning, as the known prior art does not put forth inclusion of a draft curtain, or integration of a draft curtain into a system, in the manner claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752